Citation Nr: 0935615	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  00-24 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1969, from May 1975 to April 1977, and from June 1977 to 
March 1981.

In August 2007, the Board of Veterans' Appeals (Board) 
remanded the new and material issue on appeal to the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) for additional development.  The 
Board deferred consideration of the TDIU issue on appeal.

For reasons discussed hereinbelow, the issue of entitlement 
to TDIU is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The original claim of service connection for a heart 
disorder was denied by an unappealed rating decision in 
September 2001.  

2.  The evidence received subsequent to the September 2001 
rating decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision which denied 
entitlement to service connection for a heart disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim of service connection for a heart disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Adequate notice to the veteran was not sent in this case 
until later in the claims process.  However, VA may proceed 
with adjudication of a claim if errors in the timing or 
content of the notice are, as in this case, not prejudicial 
to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see 
also Pelegrini, 18 Vet. App. at 121.  
With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, VCAA notification letters provided to the 
Veteran in August 2007 and September 2008, as a result of the 
Board remand, comply with the holding in Kent.  The RO 
informed the veteran that the claim was originally denied 
because there was no evidence that the Veteran had a heart 
disorder that is causally related to service.  

The Veteran was informed in the August 2007 and September 
2008 letters that an appropriate disability rating and 
effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claim to reopen, VA's duty to assist the Veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy of 
VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  Although a VA examination was not 
required, a relevant examination was conducted by VA in May 
2005.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has heart disease due to active service.  

The issue of service connection for a heart disorder was 
originally denied by an unappealed rating decision in 
September 2001 because there was no evidence of a heart 
disorder due to service.  

The Veteran attempted to reopen his claim of service 
connection for a heart disorder in October 2003.

The evidence on file at the time of the September 2001 RO 
decision consisted of the Veteran's service treatment 
records and VA and private medical records dated prior to 
September 2001.  

The Veteran's service treatment records do not reveal any 
complaints or findings of a heart disorder.  These records 
indicate that the Veteran was released from service in 1981 
due to a back disability.  

There were no complaints or findings involving the 
cardiovascular system on VA examinations in May 1981 and 
October 1991.  

The Board has reviewed the evidence received into the 
record since the September 2001 RO denial and finds that 
new and material evidence has not been submitted 
sufficient to reopen a claim for service connection for a 
heart disorder.

The evidence added to the claims file after September 2001 
reveals that the initial medical evidence of a heart 
disorder was not until 1999, which is 18 years after final 
service discharge, when the Veteran underwent cardiac 
catheterization at St. Joseph's Heart Institute for 
coronary artery disease.  The only nexus evidence on file 
is a May 2005 VA examination report in which the examiner, 
who reviewed the claims files and examined the Veteran, 
noted that there was no medical evidence of heart disease 
until 1999 and concluded that the current Veteran's heart 
disorder was less likely than not secondary to service.

Thus, the additional evidence received since the September 
2001 RO decision does not relate to the unestablished fact 
necessary to substantiate the claim by showing a link between 
a current diagnosis of a heart disorder and service, nor does 
it raise a reasonable possibility of substantiating the 
claim.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing 
that evidence of the claimant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

Accordingly, the Board finds that the claim for service 
connection for a heart disorder is not reopened.


ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for a heart disorder has not been 
submitted, the appeal is denied.


REMAND

With respect to the issue of TDIU, the Board notes that the 
most recent medical evidence on file is dated in July 2005, 
which is over four years ago; that the medical evidence on 
file is inconclusive as to the severity of the Veteran's 
service-connected bladder disorder, as it was noted on 
examination in July 2005 that the Veteran's genitourinary 
problem was "contributing a significant amount of 
disability" without being any more specific; and that 
although there is a notation in the July 2005 genitourinary 
evaluation that the Veteran was scheduled for a urology 
clinic consultation later in July 2005, no subsequent report 
is of record.  Consequently, the Board concludes that 
additional development is warranted on the issue of TDIU 
prior to final adjudication.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the exact nature and severity of a 
disability.  See also 38 C.F.R. § 3.159 (2008).  
Based on the above, this issue is remanded to the AMC/RO for 
the following actions:  

1.  The Veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers, 
VA and non-VA, who have treated him for 
any of his service-connected 
disabilities since July 2005, the date 
of the most recent medical evidence 
currently on file.  After securing any 
appropriate consent from the Veteran, 
the AMC/RO must obtain any such 
treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims files by the 
AMC/RO.

2.  After the above, the AMC/RO must 
afford the Veteran a VA general medical 
examination to determine the current 
nature and severity of his service-
connected disabilities.  The following 
considerations will govern the 
examination: 

a. The claims files must be made 
available to, and reviewed by, the 
examiner, who must acknowledge such 
receipt and review in any report 
generated as a result of this 
remand.  

b. The examiner must provide an 
opinion, based on the examination 
findings and a review of the claims 
files, on whether the Veteran's 
service-connected disabilities 
alone, without regard to his age or 
the effects of any non-
service-connected disabilities, are 
severe enough as a whole to 
preclude him from obtaining and 
maintaining any form of gainful 
employment consistent with his 
education and occupational 
experience.  

Any indicated tests and studies 
must be accomplished; and all 
clinical findings must be reported 
in detail and correlated to a 
specific diagnosis.  The rationale 
for all opinions expressed must be 
provided.  If the examiner 
determines that any additional 
examination of a specific service-
connected disability is necessary, 
the AMC/RO must schedule and obtain 
the designated examination from an 
appropriate health care provider.

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. § 3.655 (2008).  In the event 
that the Veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following completion of the 
foregoing, the AMC/RO must review the 
claims folders and ensure that all 
required developmental actions have been 
conducted and completed in full.  The 
AMC/RO must then readjudicate the 
Veteran's claim for TDIU based on all 
relevant evidence on file.  If the issue 
continues to be denied, the AMC/RO must 
provide the Veteran with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


